                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

SARIAH MOODY, ET AL.,                              )
                                                   )
                       Plaintiffs,                 )
                                                   )
v.                                                 ) No.     4:20-CV-00526-HFS
                                                   )
                                                   )
CITY OF KANSAS CITY, MISSOURI,                     )
                                                   )
                                                   )
                       Defendant.                  )
                                                   )
                                                   )
                                                   )


                                     MOTION TO WITHDRAW
       Under Local Rule 83.2, Kayla M. DeLoach moves to withdraw as counsel for Plaintiffs as

my employment by the American Civil Liberties Union of Missouri ends on September 14, 2021.

All other counsel for Plaintiffs entered on this matter remain.

                                                     Respectfully submitted,
                                                     /s/ Kayla M. DeLoach
                                                     Kayla M. DeLoach, #72424
                                                     ACLU of Missouri Foundation
                                                     906 Olive St., Suite 1130
                                                     St. Louis, MO 63101
                                                     314-652-3114
                                                     kdeloach@aclu-mo.org
                                                     Attorney for Plaintiffs




          Case 4:20-cv-00526-HFS Document 29 Filed 09/14/21 Page 1 of 2
                                CERTIFICATE OF SERVICE
        I hereby certify that on September 14, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which sent notification of such filing to all counsel
of record.


                                                                   /s/ Kayla M. DeLoach




                                                2

         Case 4:20-cv-00526-HFS Document 29 Filed 09/14/21 Page 2 of 2
